Exhibit10.1 EXECUTION COPY AMENDED AND RESTATED SHARED SERVICES AGREEMENT This AMENDED AND RESTATED SHARED SERVICES AGREEMENT (this “Agreement”), dated as of June28, 2016 but effective as of August1, 2015 (the “Effective Date”), is by and between NantWorks, LLC, a Delaware limited liability company (“NantWorks”), and NantKwest, Inc., a Delaware corporation (the “Company”).Each of NantWorks and the Company is sometimes referred to as a “Party” and collectively are sometimes referred to as the “Parties.”In consideration of the mutual promises and covenants set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE IDEFINITIONS In addition to terms defined elsewhere in this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any person, any other person, directly or indirectly, through one or more intermediaries, controlling, controlled by, or under common control with such Person.The term “control,” as used in the immediately preceding sentence means, with respect to any person, the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of the controlled person. “Intellectual Property” means all patents, patent applications, trademarks, trademark applications, service marks, service mark applications, trade names, copyrights, trade secrets, domain names, mask works, information and proprietary rights and processes, similar or other intellectual property rights, subject matter of any of the foregoing, tangible embodiments of any of the foregoing, licenses in to and under any of the foregoing.
